

	

		III

		109th CONGRESS

		2d Session

		S. RES. 388

		IN THE SENATE OF THE UNITED STATES

		

			March 2, 2006

			Mr. Frist (for himself,

			 Mr. Santorum, and

			 Mr. Brownback) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Urging the Government of National Unity of

		  Sudan and the Government of Southern Sudan to implement fully the Comprehensive

		  Peace Agreement that was signed on January 9, 2005.

	

	

		Whereas the people of Sudan have been devastated by war

			 for all but 10 years since Sudan gained its independence in 1956;

		Whereas the second civil war in Sudan between the

			 Government of Sudan in the north and the Sudan People’s Liberation Movement in

			 the south lasted for more than 20 years;

		Whereas more than 2,000,000 people died and more than

			 4,000,000 people were internally displaced or became refugees as a direct or

			 indirect result of the civil war in Sudan;

		Whereas, on January 9, 2005, the Government of Sudan and

			 the Sudan People’s Liberation Movement signed the Comprehensive Peace

			 Agreement, which ended Sudan’s 21-year civil war;

		Whereas the Comprehensive Peace Agreement provides for a

			 new constitution, new arrangements for power sharing and wealth sharing, and a

			 6-year interim period to be followed by a referendum in Southern Sudan so that

			 the people of Southern Sudan can decide their political future;

		Whereas the parties have implemented parts of the

			 Comprehensive Peace Agreement, such as the ratification of the new constitution

			 and the formation of the Government of National Unity and the Government of

			 Southern Sudan;

		Whereas the overall pace of implementation of the

			 Comprehensive Peace Agreement has been slow and insufficient;

		Whereas the recommendations of many of the commissions

			 established by the Comprehensive Peace Agreement have yet to be

			 implemented;

		Whereas 1 of the keys to a lasting and durable peace in

			 Sudan is the full and timely implementation of the Comprehensive Peace

			 Agreement by all sides, wholly consistent with the letter, spirit, and intent

			 of the agreement;

		Whereas, despite the signing of the Comprehensive Peace

			 Agreement and an end to the civil war, there has been little progress made in

			 ending the genocide in Sudan’s western region of Darfur;

		Whereas hundreds of thousands of innocent civilians have

			 died in Darfur as a result of violence, disease, and malnutrition, and millions

			 more have been internally displaced or sought refuge in refugee camps in

			 neighboring Chad;

		Whereas millions of the people across Sudan continue to

			 suffer from the effects of war, including displacement and war-related disease,

			 hunger, and malnutrition;

		Whereas the United States and the international community

			 must not neglect the humanitarian and reconstruction needs of the people of

			 Southern Sudan;

		Whereas, according to the World Food Program, more than

			 2,900,000 people in Southern Sudan have been severely affected by the civil

			 war;

		Whereas the people of Southern Sudan are in desperate need

			 of reconstruction assistance to build and improve vital infrastructure

			 components, such as an education system, a health care system, and a

			 transportation system, that are nearly nonexistent in Southern Sudan;

		Whereas the current humanitarian crisis in Southern Sudan

			 is considered 1 of the worst in decades; and

		Whereas the reconstruction process in Southern Sudan is

			 vital to delivering the benefits of peace to the people of Southern Sudan and

			 stability to the region: Now, therefore, be it

		

	

		That the Senate—

			(1)strongly urges

			 the new Government of National Unity of Sudan to implement fully the

			 Comprehensive Peace Agreement in a timely manner consistent with the letter,

			 spirit, and intent of the agreement;

			(2)calls on the

			 Government of National Unity to meet the terms of the Comprehensive Peace

			 Agreement to achieve an equitable distribution of wealth and resources between

			 the North and the South and to provide a full and transparent accounting of

			 Sudan’s oil revenues;

			(3)urges the United

			 States Government—

				(A)to maintain

			 appropriate pressure on the Government of National Unity to implement fully the

			 Comprehensive Peace Agreement;

				(B)to maintain

			 sanctions and pressure on the Government of National Unity until the

			 Comprehensive Peace Agreement has been fully implemented and the crisis in

			 Darfur has been resolved; and

				(C)to address, as

			 appropriate, any legal barriers which prevent humanitarian and reconstruction

			 operations in Southern Sudan;

				(4)supports the

			 continued provision of humanitarian and reconstruction assistance from the

			 United States to the people of Southern Sudan, in addition to the assistance

			 allocated for the people of Darfur, so that the people of Sudan may experience

			 and appreciate the benefits of peace;

			(5)strongly urges

			 the Government of National Unity to use the Comprehensive Peace Agreement as

			 the basis for negotiation of a peaceful resolution of the conflicts in Darfur

			 and other areas of Sudan; and

			(6)strongly urges

			 all countries in the region and the international community to support actively

			 the full implementation of the Comprehensive Peace Agreement.

			

